              Case 20-10440-LMI     Doc 19   Filed 02/20/20   Page 1 of 7




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                Miami Division

IN RE:                                               CASE NO. 20-10440-LMI

DOREEN REYES,                                        CHAPTER 13
SS#: XXX-XX-8144

     Debtor.
_______________/

  EMERGENCY MOTION TO ANNUL THE AUTOMATIC STAY NON PRO TUNC TO
 PETITION DATE AND FOR RATIFICATION OF FORECLOSURE SALE, ISSUANCE
         OF THE CERTIFICATE OF SALE AND CERTIFICATE OF TITLE

                        EMERGENCY HEARING REQUESTED

                   REASON FOR EXIGENCY AND NECESSITY
                 FOR EMERGENCY HEARING-LOCAL RULE 9075-1

         1.   There is no policy of insurance protecting the property which is the

subject of this Motion because the Bonafide Purchaser has been unable to enter

the property despite obtaining a Certificate of Sale and a Certificate of Title and is

unable to obtain a writ of possession since the Debtor is contesting the validity of

the Certificate of Sale and Title on the basis that the foreclosure sale took place

the same day as the Debtor filed her bankruptcy. Bonafide Purchaser requests

that a hearing be set prior to March 2, 2020 as the Debtor is attempting to vacate

the sale in state court despite the dismissal of her bankruptcy case.

         COMES NOW the Bonafide Purchaser ROCCAFORTE LLC (“Roccaforte”), by

and through its undersigned counsel, files this Motion to Annul the Automatic Stay and

pursuant to 11 USC §362(d)(1) as grounds states:

         2.   The Debtor owned the following real property:
                Case 20-10440-LMI      Doc 19    Filed 02/20/20   Page 2 of 7




                Unit 101 of Bldg. 7, MONTEREY AT MALIBU BAY CONDOMINIUM ONE,
                according to the Declaration of Condominium recorded in
                Official Records Book 23185, Page 1069 of the Public Records of
                Miami-Dade County, Florida (“the Property”)

                a/k/a 3385 NE 10 Street, #101, Homestead, Florida 33033

        3.      The Property was foreclosed on by Malibu Bay Community Assn., Inc.

and a Final Judgment of Foreclosure was entered on December 9, 2019.

        4.      The Property was scheduled for foreclosure sale on January 14, 2020.

        5.      The property was sold on January 14, 2020 to Roccaforte and a

Certificate of Sale was issued 3 days later. A copy of the Certificate of Sale is attached

as Exhibit A.

        6.      Unbeknownst to Roccaforte, the Debtor filed the instant bankruptcy on the

same day of the foreclosure sale and provided no notice of her bankruptcy filing to the

state court.

        7.      Roccaforte obtained the Certificate of Title to the Debtor’s former property

on January 30, 2020- 3 days after the Debtor’s case was dismissed. A copy of the

Certificate of Title is attached as Exhibit B.

        8.      The Debtor did not obtain budget and credit counseling pre-petition and

did not state an exigent circumstance that prevented her from receiving the credit

counseling. See D.E 4.

        9.      Debtor’s case was dismissed on January 27, 2020 for her failure to file a

Creditor Matrix by the deadline of January 21, 2020. See D.E 13 Order Dismissing

Case.
              Case 20-10440-LMI      Doc 19    Filed 02/20/20     Page 3 of 7




         THE DEBTOR WAS INELIGIBLE DUE TO HER FAILURE TO OBTAIN
                    CREDIT COUNSELING PREPETITION

        10.   The Debtor has never completed a credit counseling course.

        11.   Consequently, she was ineligible to be a debtor under 11 U.S.C. §

109(h)(1) since she did not obtain budget and credit counseling pre-petition and did not

demonstrate that exigent circumstances prevented her from receiving the counseling.

        12.   The Debtor does not even meet the eligibility requirement under 11

U.S.C. § 109(h)(3) as the Debtor’s filed certification did not describe the exigent

circumstances that merit a waiver of the requirements or state she was unable to obtain

counseling within 5 days of requesting it from a counseling agency. The Debtor merely

states in her Motion for Waiver of Credit Counseling, D.E. 4 that “I was informed by a

lawyer to come here to try and save my condo but was not told that I needed to

complete any course.”

               THE AUTOMATIC STAY SHOULD BE ANNULED AND THE

   POSTPETITION FORECLOSURE SALE, ISSUANCE OF THE CERTIFICATE OF
         SALE AND CERTIFICATE OF TITTLE SHOULD BE RATIFIED

        13.   The following factors as those a court should consider in determining

whether to grant a request to annul the stay and validate a post petition foreclosure

sale:

              (1)    whether the creditor had actual or constructive knowledge of the
                     bankruptcy filing and, therefore, of the stay;

              (2)    whether the debtor has acted in bad faith;
              Case 20-10440-LMI       Doc 19    Filed 02/20/20   Page 4 of 7




              (3)    whether grounds for relief from stay exist and a motion, if filed,
                     would have been granted prior to the violation;

              (4)    whether failure to grant retroactive relief would cause unnecessary
                     expense to the creditor;

              (5)    whether the creditor has detrimentally changed its position on the
                     basis of the action taken;


              In re Barr, 318 B.R. 592 (Bankruptcy. M.D. Florida 2004)

    ROCCAFORTE DID NOT HAVE ACTUAL OR CONSTRUCTIVE KNOWLEDGE
                     OF THE BANKRUPTCY FILING

       14.    To repeat, on January 14, 2020, the Property was sold at foreclosure

pursuant to the Final Judgment. Roccaforte was the successful bidder at the

foreclosure sale and paid all amounts due the Circuit Court Clerk.

       10.    Upon the filing of the Debtor’s bankruptcy she failed to disclose the filing

to the state court and the foreclosure sale went through the normal auction process

which led to Roccaforte obtaining the Certificate of Sale and Certificate of Title to the

property. Consequently, neither the state court nor Roccaforte had knowledge- actual or

constructive - of the Debtor’s bankruptcy filing. A copy of the state court docket is

attached as Exhibit C.

       11.    Notice was only given to the state court only February 7, 2020- 25 days

after the filing of the bankruptcy, by the Debtor filing a Motion to Set Aside the

Foreclosure Sale. Despite having received the Certificate of Sale and Certificate of Title

from the state court, Roccaforte was not even noticed regarding the Motion to Set Aside

the Foreclosure sale.
              Case 20-10440-LMI       Doc 19    Filed 02/20/20    Page 5 of 7




                      THIS CASE HAS BEEN FILED IN BAD FAITH

       12.    As has been shown above, the Debtor did not obtain budget and credit

counseling pre-petition and did not demonstrate that exigent circumstances prevented

her from receiving the counseling. She is therefore ineligible to be a debtor under 11

U.S.C. § 109(h)(1).

       13.    The Debtor filed her Petition in this case despite the fact that she was

ineligible to do so in order to prevent the sale of the Property and has acted in bad faith.

     14.      Despite this Court providing deadlines to file required documents and a

creditor matrix, the Debtor failed to meet the deadlines provided. The Debtor had until

January 21, 2020 to file a creditor matrix and failed to do so, even though she had an

additional 6 days to file it before the entry of the dismissal order. This Court also

provided a reminder to the Debtor to comply with the deadline in its Order Setting

Hearing and Setting Deadline to file Credit Counseling Certificate. See D.E 7. The

Debtor did nothing.

                      GROUNDS FOR RELIEF FROM STAY EXIST

       15.    There is no policy of insurance on the Property for the benefit of

Roccaforte. Roccaforte therefore lacks adequate protection of its interest in the

Property.

       16     Since the interest of Roccaforte in the Property is not adequately

protected, 11 U.S.C.§ 362(d)(1) of the Bankruptcy Code requires this Court to grant

Roccaforte relief from the automatic stay.

       17.    Furthermore, the Debtor was not eligible to be a Debtor as she failed to

receive budget and credit counseling prepetition as required by 11 USC § 109(h)(1).
               Case 20-10440-LMI         Doc 19   Filed 02/20/20   Page 6 of 7




         18.   Consequently, cause would exist to grant a creditor or a Bonafide

purchaser relief from stay.




           FAILURE TO GRANT ROCCAFORTE RETROACTIVE RELIEF WILL
                       CAUSE IT UNNECESSARY EXPENSE

         19.   Roccaforte was required to pay the Circuit Court Clerk of over Two

Thousand ($2,000.00) in fees in order to complete the sale of the Property. These fees

will not be refunded to Roccaforte if its purchase of the Property is not upheld by this

Court.

         20.   Roccaforte has lost the use of the $95,600.00 now in the possession of

the Circuit Court Clerk and has had to incur attorney’s fees and costs in order to bring

this Motion before the Court.

    ROCCAFORTE DETRIMENTALLY CHANGED ITS POSITION ON THE BASIS
     OF THE FAILURE OF THE DEBTOR TO TIMELY FILE HER PETITION AND
                            PROVIDE NOTICE

         21.   The Debtor filed the instant bankruptcy to stop the sale of the Property

and but took no action to stop the sale before it actually took place and Roccaforte

detrimentally relied on this inaction.

         22.   Roccaforte has incurred attorney fees and costs for having to come into

bankruptcy court to preserve its rights and interest in the property and requests-as

sanctions for Debtor’s inaction- reimbursement for attorney fees and costs in the

bankruptcy court plus any additional fees for having to defend in the state court against

the Debtor’s attempt to vacate the sale, plus any clerks’ fees that may not otherwise be

reimbursed by the Clerk of Court.
              Case 20-10440-LMI       Doc 19     Filed 02/20/20    Page 7 of 7




       WHEREFORE, Bonafide Purchaser ROCCAFORTE, LLC. respectfully requests

that the Court grant its Motion, enter an order annulling the stay non pro tunc as of the

petition date of January 14, 2020, that the foreclosure sale be considered valid and the

Certificates of Sale and Title be ratified, that the ten day stay of the order if any be

waived, award attorney’s fees and costs and provide such other and further relief to

Roccaforte as this Court deems proper.


                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of this Emergency Motion to Annul
the Automatic Stay Non Pro Tunc to Petition Date and For Ratification of Foreclosure
Sale, Issuance of the Certificate of Sale and Certificate of Title was served
electronically or by mail to Nancy Neidich, Trustee, P.O.B. 279806, Miramar, FL 33027
and Timothy Kingcade, Esq., 1370 Coral Way, FL 33145 and Doreen Reyes, 3385 NE
10th Street, #101, Homestead, FL 33033 on February 20, 2020.

                                                          Respectfully Submitted,

                                                          Sabrina Chassagne, P.A.
                                                          The White Building
                                                          One N.E. 2nd Avenue
                                                          Suite 208
                                                          Miami, FL 33132
                                                          Phone (305) 358-0005
                                                          justice.one@earthlink.net

                                                          By: s/Sabrina Chassagne
                                                              Sabrina Chassagne
                                                              Fla. Bar No. 60682
